DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Information Disclosure Statement
2.       The information disclosure statement (IDSs) submitted on 11/12/2020 and 07/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
3.      The drawings submitted on 07/23/2020 are accepted.


Claim Rejections - 35 USC § 102
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siessegger et al., (US 2014/0361696 A1), hereinafter refer to as Siessegger.


    PNG
    media_image1.png
    528
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    713
    627
    media_image2.png
    Greyscale

          As to claim 1, Siessegger discloses an AC lighting system, comprising: 
a controller (control logic, fig.2a) configured to control at least one of light intensity or color within the system (section 0030); 
a linear current regulator (CS, fig.2a) having an output current level which is responsive to a control input (section 0098, as shown in fig.2a); 
a plurality of stages of light emitting diodes (LEDs) (D1 to Dn, fig.2a), the stages are coupled with one another between a rectified AC source and ground (as shown in fig.2a), each stage comprises one or more LEDs connected in series (section 0030); 
1 to Sn, fig.2a), wherein each switch is coupled to an anode of at least one of the one or more LEDs in a stage at its drain and a cathode of at least one of the one or more LEDs in the stage at its source, respective (as shown in fig.2a); 
a plurality of level shifted drives (comprising OC11, fig.5) configured to control the plurality of switches, respectively (as shown in fig.5, section 0043); 
a plurality of bootstrap conditioning networks (comprising C11 and D11, fig.5) incorporated within the system used to condition the power supplied to the plurality of level shifted drives, respectively (as shown fig.5), wherein the controller provides at least one of a color or intensity control by at least one of varying the output current level of the linear current regulator between a first current level and a second current level or varying ON times of the plurality of stages, wherein when the current reaches the second current level, the output current level of the linear current regulator is maintained at the second current level while ON times of the plurality of stages are varied (section 0098).  
          As to claim 2, the system of claim 1, Siessegger further discloses wherein the second current level is set to the LED manufacturer's recommended minimum operating current (the threshold current value to turn on the LEDs cluster, as shown in fig.2a).  
          As to claim 3, the system of claim 1, Siessegger further discloses wherein the plurality of switches are field effect transistors (FETs) (as shown in fig.5).  
          As to claim 4, the system of claim 1, Siessegger further discloses wherein the controller is coupled to the plurality of level shifted drives (as shown in fig.5).  
          As to claim 5, the system of claim 1, Siessegger further discloses wherein an ON time for the plurality of stages is rotated for each cycle (sections 0026, 0101).  
          As to claim 6, the system of claim 5, Siessegger further discloses wherein the plurality of stages comprises a first stage, a second stage and a third stage, wherein in a first cycle an ON time order is the first stage, the second stage and the third stage, in a second cycle an ON time order is the second stage, the third stage and the first stage and in a third cycle, an ON time order is the third stage, the first stage and the second stage (the forward voltage of the LEDs according to the input power, section 0026).  
          As to claim 7, the system of claim 6, Siessegger further discloses wherein a length of time each stage is ON in a cycle is different (section 0101).  
          As to claim 8, the system of claim 1, Siessegger further discloses wherein the ON time comprises zero to a maximum ON time (section 0037).  
          As to claim 10, Siessegger discloses an AC lighting system, comprising: 
a controller (control logic, fig.2a) configured to control at least one of light intensity or color within the system (section 0030); 
a linear current regulator (CS, fig.2a) having an output current level which is responsive to a control input (section 0098, as shown in fig.2a); 
a plurality of stages of light emitting diodes (LEDs) (D1 to Dn, fig.2a), the stages are coupled with one another between a rectified AC source and ground (as shown in fig.2a), each stage comprising one or more LEDs connected in series (section 0030); 
a plurality of switches (S1 to Sn, fig.2a), wherein each switch is coupled to an anode of at least one of the one or more LEDs of a stage at its drain and a cathode of at least one of the one or more LEDs of the stage at its source, respectively (as shown in fig.2a); 
11, fig.5) used to control the plurality of switches, respectively (as shown in fig.5, section 0043); 
a plurality of bootstrap conditioning networks (comprising C11 and D11, fig.5) incorporated within the system used to condition the power supplied to the plurality of level shifted drives, respectively (as shown fig.5), wherein each switch is selectively operated to provide power to the bootstrap conditioning network during the period of time when the applied voltage is insufficient to turn on the one or more LEDs corresponding to the respective switch when an LED ON time is short (section 0052, fig.7b).  
          As to claim 11, the system of claim 10, Siessegger further discloses wherein each bootstrap conditioning network comprises a zener 18diode (D13, fig.5) in parallel with a capacitor (C11, fig.5), and a diode (D11, fig.5) in series therewith, the bootstrap conditioning network is coupled to a corresponding level shifted drive (as shown in fig.5).  
          As to claim 12, the system of claim 10, Siessegger further discloses wherein the switch of the plurality of switches is a field effect transistor (FET) (as shown in fig.5).  
          As to claim 13, the system of claim 10, Siessegger further discloses wherein the controller is coupled to the plurality of level shifted drives (as shown in fig.5).  
          As to claim 15, the system of claim 10, Siessegger further discloses wherein the controller provides at least one of a color or intensity control by at least one of varying the output current level of the linear current regulator between a first current level and a second current level or varying ON times of the plurality of stages, wherein when the output current level reaches the second current level, the output current level of the .
Claim Rejections - 35 USC § 103
7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siessegger.
           Regarding claims 9 and 14, Siessegger discloses a plurality of stages of LEDs. But Siessegger does not specifically disclose wherein the plurality of stages are configured for an interior of an aircraft as claimed. However, it is well known in the art of circuitry that this is one of applications of the lighting system, which would have been obvious to one of ordinary skill in the art to substitute one known element current interior of aircraft lighting system for another known equivalent element the current claimed lighting system resulting in the predictable result. Further, it would be obvious to be considered as a design choice so that the various designs of circuit may be satisfied.

Conclusion
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844